Citation Nr: 0026429	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a nose disorder.  

3.  Entitlement to an increased rating for a left hydrocele 
with orchialgia, currently evaluated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
lymph node disorder, to include as secondary to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  As a preliminary matter, the Board 
observes that in July 2000, additional evidence was received 
from the veteran.  At his personal hearing before the 
undersigned Board Member, the veteran waived his right to 
have the additional evidence considered by the RO.  
Accordingly, the Board will now proceed with its review of 
the veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the issues on appeal has been obtained by the RO.  

2.  There is no competent medical evidence that the veteran 
currently has from residuals of a head injury sustained in 
service.  

3.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed nose disorder and any 
incident of the veteran's active service, to include surgery.  

4.  The veteran's left hydrocele with orchialgia is not 
objectively shown to be productive of symptomatology 
involving urinary dysfunction with increased frequency, or 
voiding dysfunction, and does not require more than long-term 
drug therapy, or more than one or two hospitalizations per 
year and/or intensive management.  

5.  An unappealed RO rating decision in March 1994 denied 
service connection for a lymph node disorder, to include as 
secondary to Agent Orange exposure.  

6.  Additional evidence submitted since the RO's March 1994 
rating decision does not bear directly and substantially on 
the issue under consideration, and is not, by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a lymph node disorder.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for a nose 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for assignment of an evaluation in excess of 
10 percent for s hydrocele with orchialgia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7525 (1999).  

4.  The March 1994 rating decision which denied service 
connection for a lymph node disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.1103 
(1999).  

5.  The evidence received since the RO's March 1994 rating 
decision is not new and material, and the veteran's claim for 
service connection for a lymph node disorder, to include as 
secondary to Agent Orange exposure, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  See 
also Epps v. Gober, 126 F.3d 1464 (1997).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran's service medical records do not show any 
complaint of or treatment for any head injuries in service.  
The veteran did not report experiencing any head injuries at 
the time of his discharge from service.  With respect to his 
claimed nose disorder, the veteran's service medical records 
show that he had a nasal obstruction due to a deviated septum 
at the time of his entry into service.  A treatment note 
dated in July 1970 indicates that his left nostril was 
obstructed to the extent that it was effectively sealed, and 
he was scheduled to undergo a septoplasty at that time.  The 
report of the veteran's service separation physical 
examination shows that he had good air passage in his nose 
following surgery.  No other defects were indicated.  

With respect to the veteran's claimed head injury, clinical 
treatment records dating from October 1957 through January 
1999 show that prior to entering service, he had sustained 
what was diagnosed as a brain concussion in March 1964 while 
wrestling in his high school gym class.  In May 1972, after 
service, he was involved in an automobile accident, and 
sustained a laceration on his forehead in addition to 
multiple minor contusions and abrasions.  No further clinical 
or contemporaneous documentation of any head injury is 
present in the claims file.  A private clinical treatment 
record dated in September 1996 makes reference to a history 
as reported by the veteran that he had sustained a head 
"wound in Vietnam" and that he claimed to experience 
headaches in that area which involved chronic tenderness.  
The medical records do not include any further reference to 
any head wounds.  

With respect to the veteran's claimed nose disorder, a 
treatment record dated in April 1977 shows that he had 
undergone a septoplasty in service, and that his septum was 
midline.  The report of an October 1984 VA rating examination 
indicates that the veteran had undergone a septoplasty in 
service with a good result, although some residual deformity 
was noted.  A clinical treatment record dated in August 1987 
shows that the veteran complained of nasal congestion, and he 
was found to have some nasal obstruction at that time, 
although it is unclear as to the cause of the obstruction.  A 
treatment record dated in May 1996 indicates that the veteran 
had consulted with a "Dr. Crawford" some two months 
previously, and that he had recommended redoing the nasal 
surgery the veteran had undergone in service.  

Treatment records dated in June 1996 show that the veteran 
discussed a nasal obstruction with Dr. Crawford.  At that 
time, it was noted that the veteran had undergone surgery in 
service, but that he had sustained many injuries to his nose 
since that time.  Dr. Crawford observed that there was a 
marked deviation into the left nostril with dislocation into 
the right, with hypertrophy of the right inferior turbinate.  
Dr. Crawford concluded with a diagnosis of nasal obstruction 
secondary to deviated nasal septum and hypertrophied inferior 
turbinates.  Dr. Crawford indicated that nasal surgery was 
being discussed.  What appears to be an appended note to the 
treatment record states "**See Addendum date 02-07-94, 
reverse side**" was included on the front page of the June 
1996 treatment records.  On the reverse side, a note states 
as follows:  "02-04-97  Addendum to 06-03-96 dictation.
Dr. Crawford  PATIENT:  [veteran's name]    Per patient, 
[veteran's name], on 02-04-97:  He has had no injuries to his 
nose since.  Dr. Crawford told the patient that his nose was 
not done correctly in service. " The note does not appear to 
have been added by Dr. Crawford himself and includes the 
initials "mvc" in the lower left corner.  

At a personal hearing in June 2000 before the undersigned at 
the RO, the veteran testified that his nasal passages were 
completely closed at the time of his entry into service, but 
he was accepted for duty despite that problem.  According to 
the veteran, he underwent corrective surgery upon his return 
from Vietnam, and he was subsequently able to breathe through 
his nose once more.  However, the veteran indicated that 
following service, his nasal passages began to close once 
more, and his treating physician, Dr. Crawford, advised him 
that the military surgeons had performed the procedure 
improperly.  He stated that Dr. Crawford advised him that his 
nose had not been properly straightened, and that as a 
result, he had to breathe through his mouth.  According to 
the veteran, such problems including a dry mouth resulted in 
additional disability.  

From review of all the evidence, the Board concludes that the 
veteran has not submitted well-grounded claims for service 
connection for residuals of a head injury and for a nose 
disorder.  With respect to the veteran's claimed head injury, 
there is no indication in his service medical records of any 
such injury, and his post-service clinical treatment records 
fail to disclose any such injury.  The Board recognizes that 
the September 1996 treatment record makes reference to the 
veteran's self-reported history of experiencing a small area 
of tenderness and headaches which he attributed to a head 
wound in Vietnam.  However, there are no clinical treatment 
or other records to corroborate or otherwise substantiate 
such assertions.  In short, there is no competent medical 
evidence to show that the veteran currently suffers from any 
sort of present disability related to a head wound in 
service, even assuming that he actually sustained such an 
injury.  

With respect to the veteran's claimed nose disorder, the 
service medical records show that he had an occluded left 
nostril due to a deviated septum, and that he had corrective 
surgery in 1970.  The report of his service separation 
examination does not show that he had any nose or nasal 
disability, and specifically stated that he had "good air 
passage" in his nose at that time.  Moreover, an April 1977 
treatment record made reference to his nasal septum, 
characterizing it as "midline."  Further, the report of the 
October 1984 VA rating examination contains the examining 
physician's observation that the veteran had undergone nasal 
surgery in service with "good result."  Even if, as 
indicated in October 1984, the veteran was shown to have some 
residual deformity in his nose, such was not shown to be any 
additional disability, particularly given that the veteran's 
nasal passages were reportedly blocked upon entering service, 
and that they were clear following in-service surgery.  

The Board recognizes that the statement dated in February 
1997 appended to Dr. Crawford's June 1996 treatment records 
states that the veteran had not injured his nose since 
service, and that "Dr. Crawford told the patient that his 
nose was not done correctly in service."  However, with 
respect to that statement, the Board observes that it does 
not appear to have been written or dictated by Dr. Crawford, 
and it directly contradicts a June 1996 statement by Dr. 
Crawford specifically stating that the veteran had sustained 
"many injuries to his nose" since his active service.  
Although it is unclear as to whom may have included the 
February 1997 statement onto the back page of the June 1996 
treatment record, it appears to be based on a recitation of a 
history as provided by the veteran, and not by his treating 
physician.  

A recitation of a history provided by the veteran is no more 
compelling than a statement by the veteran himself.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The February 
1997 entry, therefore, is not a substitute for a medical 
opinion establishing a present disability incurred in 
service.  Further, the Board observes that the February 1997 
statement is unsupported by any other treatment records from 
Dr. Crawford, and is inconsistent with the evidence of record 
showing that at least through October 1984, the veteran's in-
service surgery produced 'good results.'  

The Board further observes that under 38 C.F.R. § 3.306(b)(1) 
(1999), the usual effects of ameliorative surgery, such as 
that which the veteran had undergone in service to correct a 
pre-existing nasal obstruction, will not be service connected 
unless the resulting disorder is otherwise aggravated in 
service.  Here, the veteran entered service with a deviated 
septum and blocked nasal passages.  He underwent surgery in 
service which cleared those nasal passages, and was not shown 
to have experienced any further difficulty until 
approximately May or June 1996.  There is no evidence of 
record to show that the veteran's pre-existing nose disorder 
had been aggravated by the surgery he had undergone in 
service.  

Moreover, any lay statements or testimony by the veteran that 
he currently has a disability resulting from a head injury 
sustained in service, or that he suffers from a nose disorder 
incurred in service do not constitute medical evidence.  As a 
lay person, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring expert 
medical opinions, to include medical diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of medical evidence of a current 
disability from residuals of a head injury, or competent 
medical evidence of a nexus or link between any currently 
diagnosed nose disorder and the veteran's active service, to 
include surgery undergone therein, the veteran's claims for 
service connection are not well grounded, and must be denied 
on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for residuals of a head injury and for a nose 
disorder.  The Board has not been made aware of any 
additional relevant evidence which is available, and which 
could serve to well ground the veteran's claims.  In the 
absence of well-grounded claims, the VA has no duty to assist 
the veteran in the development of evidence with respect to 
those claims.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The Board 
also views its discussion as sufficient to inform the veteran 
of the evidence necessary to complete well-grounded claims 
for service connection.  

II.  Increased Rating

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Such allegations have been made.  
Consequently, the veteran has presented a claim that is well 
grounded.  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal have been 
obtained.  The evidence includes the veteran's service 
medical records, records of medical treatment following 
service, reports of VA rating examinations, personal 
statements and lay affidavits submitted by the veteran, his 
wife, and his mother, and a transcript of the veteran's 
testimony.  The Board concludes that no further assistance to 
the veteran regarding the development of evidence is 
required.  See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  The present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The veteran underwent a left hydrocele repair in service, and 
as a result, the RO granted service connection for a left 
hydrocele repair by an August 1984 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from July 19, 1984.  The veteran was deemed to have submitted 
a claim for an increased rating for his service-connected 
left hydrocele in August 1996.  By a rating decision of 
January 1997, a 10 percent evaluation was assigned for what 
was characterized as a left hydrocele with chronic 
orchialgia, effective from August 28, 1996.  The veteran 
contends that the severity of his service-connected hydrocele 
warrants an evaluation in excess of 10 percent.  In 
particular, he maintains that he experiences urinary 
dysfunction with increased frequency and lack of control 
voiding due to his service-connected left hydrocele with 
orchialgia.  

Clinical treatment records dating from November 1981 through 
April 2000 do not show any particular complaints related to 
the veteran's left hydrocele during that period.  In June 
1983, he was treated for prostatitis.  An October 1984 VA 
rating examination report shows that the veteran was 
diagnosed with acute prostatitis.  In October 1985, the 
veteran was noted to have had a prior medical history of 
prostatitis.  In June 1997, the veteran was noted to have 
some chronic urinary symptoms suggestive of some sort of 
bladder outlet obstruction.  Further, in June 1998, he 
reportedly experience some intermittent scrotal pain and 
complained of a tender prostate.  An ultrasound examination 
conducted in January 1999 showed a varocele on the right, but 
not on the left.  In January 2000, a bladder biopsy disclosed 
the presence of a papillary lesion on his bladder.  

On VA rating examinations in November and December 1996, the 
veteran reported some occasional post-void dribbling since 
the time of his in-service surgery.  In addition, he reported 
intermittent pain and swelling in the left scrotal area and 
left groin.  He indicated that the problem had increased in 
severity in the last seven months.  According to the veteran, 
the pain now occurred on a daily basis, and had spread into 
the right testicular and groin areas.  On examination, the 
veteran's testes were slightly tender, but were normal in 
size and consistency.  The prostate appeared normal.  The 
examiner concluded that the veteran had undergone a left 
hydrocelectomy, and had since experienced some persistent 
pain in both groins and both testes.  He was also noted to 
have mild urinary incontinence.  

The genitourinary consultation portion of the examination 
shows that the veteran's testes were tender to palpation.  
The prostate was moderately enlarged, and was somewhat 
painful to touch.  The examiner offered his opinion that the 
veteran had chronic orchialgia which appeared to be 
concurrent or possibly predated the left hydrocele surgery.  

On a VA rating examination in August 1998, the veteran 
complained of pain and discomfort with the left side of his 
scrotum.  He reported occasional extreme pain which he 
compared to being kicked in the groin, and indicated that he 
was never completely without some pain or discomfort.  
Objectively, he had normal and symmetrical testes.  His 
prostate was within the upper limits of normal without 
suspicious areas or nodules.  The examiner concluded by 
stating that the veteran had a left hydrocele which had been 
repaired in service, and that he had chronic orchialgia.  
With respect to incontinence, the examiner stated that given 
that the veteran had undergone hydrocele repair surgery, some 
of the veteran's voiding problems could possibly be related 
to that surgery.  However, he offered that the largest 
contributing factor would likely be mild prostate problems.  

In his VA Form 9 submitted in February 1999, the veteran 
denied ever having experienced prostate problems.  He offered 
that his urinary dysfunction was due to his hydrocele repair 
surgery in service.  In light of the veteran's contentions, 
the medical evidence contained within his claims folder was 
referred to a VA medical expert for an opinion as to the 
cause of the veteran's voiding problems.  

In a medical report dated in June 1999, a VA urologist stated 
that it was unlikely that the veteran's urinary symptoms were 
due to the left hydrocele surgery in service.  Based upon his 
review of the records, the doctor stated that hydroceles were 
not known to cause urinary symptoms as experienced by the 
veteran.  Such symptoms, he stated, were usually attributable 
to prostate disorders.  He offered his opinion that the 
veteran had a clear history of prostate problems over time, 
which resulted in his urinary symptoms.  In the doctor's 
opinion, the veteran's urinary or voiding symptoms were not 
the result of either the left hydrocele or chronic 
orchialgia.  

In an undated affidavit, the veteran's wife stated that he 
had experienced abdominal pain and discomfort in the last six 
or seven years.  She offered that the veteran experienced 
swelling and fluid in his left testicle which caused 
discomfort.  The veteran's wife did not offer any further 
information regarding the left hydrocele or orchialgia.  

At his personal hearing, the veteran testified that while 
serving he noticed that his left testicle had become swollen 
and surrounded by fluid.  He stated that upon his return from 
overseas duty, he underwent corrective surgery.  Since that 
time, the veteran testified that he continued to experience 
intermittent swelling in the left testicle.  He also 
testified that he experienced scarring which was painful to 
touch and voiding problems, including incontinence and 
increased frequency.  He indicated that the problems had 
increased in severity since his in-service surgery.  The 
veteran acknowledged that he had had prostate problems in the 
past, but he denied having any current prostate disorder.  
The veteran stated that he felt that his urinary dysfunction 
was due to the hydrocele surgery in service because it was 
not present before the surgery.  

The RO evaluated the veteran's left hydrocele with orchialgia 
pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7525 
(1999).  Under that diagnostic code, chronic epididymo-
orchitis is to be rated as a urinary tract infection.  
Urinary tract infections are evaluated under 38 C.F.R. 
§ 4.115(a) (1999).  Infections requiring long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrant 
assignment of a 10 percent evaluation.  A 30 percent 
evaluation, the highest rating available for urinary tract 
infections, is contemplated for recurrent symptomatic 
infection requiring drainage or frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management. 

Based on the foregoing, the Board finds that the currently 
assigned 10 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating under any diagnostic code.  The records do not 
show that the veteran has undergone any significant treatment 
for his service-connected hydrocele with orchialgia prior to 
1997.  From that time, the veteran's primary symptomatology 
appears to have involved complaints of intermittent pain and 
swelling in the left testicle.  However, ultrasound study in 
January 1999, showed a hydrocele in his right testicle but 
not in his left testicle.  

The veteran has also complained of chronic voiding problems 
which he has related to his service-connected hydrocele 
repair and orchialgia.  However, the medical evidence does 
not confirm such causation.  Rather, the veteran's voiding 
dysfunction has been found to be the result of a prostate 
disorder, which is not service connected.  Therefore, the 
Board finds that while other diagnostic codes do provide for 
higher ratings based upon voiding dysfunction and related 
disorders, such ratings are not for consideration because the 
veteran's urinary dysfunction has been found not to be the 
result of his service-connected disability.  See generally 
38 C.F.R. § 4.14 (1999).  

Further, the Board observes that the veteran testified that 
his residual surgical scar has resulted in some pain and 
tenderness.  Such has not been objectively noted on 
examination.  In any case, the veteran's currently assigned 
10 percent evaluation is primarily based upon his complaints 
of intermittent pain and swelling.  The veteran's service-
connected disability has not required any long-term drug 
therapy, has not involved any hospitalizations following 
service, and he has not undergone any specific treatment with 
respect to the left hydrocele repair with orchialgia since 
that time.  (As noted, the veteran was seen for complaints of 
voiding dysfunction related to a nonservice-connected 
disability).  

As to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999), the veteran's service-connected left hydrocele with 
orchialgia has not been shown to have resulted in any marked 
interference with employment and has not necessitated any 
periods of hospitalization.  The disability picture presented 
is not shown to render impracticable the application of the 
regular schedular standards.  Although the veteran apparently 
had to give up his job as a dairy farmer due to problems 
caused by heavy lifting, he is currently shown to be pursuing 
a career as a corrections officer.  The record does not 
demonstrate an unusual or exceptional disability picture such 
that the regular schedular standards are inappropriately 
applied in this case.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for a left hydrocele with 
orchialgia, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant a disability rating in excess of that 
currently in effect.  

III.  New and Material Evidence

By a March 1994 rating decision, service connection for a 
lymph node disorder, claimed as secondary to Agent Orange 
exposure, was denied by the RO.  The veteran did not appeal 
that decision.  The RO's March 1994 rating decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 1991).  
The veteran's claim for service connection may only be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

In August 1996, the veteran attempted to reopen his claim for 
service connection for a lymph node disorder, to include as 
secondary to Agent Orange exposure.  By a rating decision of 
January 1997, it was determined that he had not submitted new 
and material evidence to reopen his claim.  A May 1997 rating 
decision confirmed the January 1997 decision and this appeal 
followed.  

A three-part analysis applies in a claim to reopen.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, an adjudication on the merits of the claim.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  "Material" evidence is 
that which bears directly or substantially on the specific 
matter under consideration, and which by itself, or in 
conjunction with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence considered by the RO in reaching its March 1994 
decision, in which it was determined that the veteran's 
diagnosed lymph node disorder was not incurred as a result of 
Agent Orange exposure, or otherwise by any other incident of 
active service, consisted of the veteran's service medical 
records, clinical treatment records dating from February 1972 
through May 1977, and the report of a VA rating examination 
in October 1984.  The veteran's service medical records were 
negative for any indication of a lymph node disorder.  

The clinical treatment records dating from February 1972 
through May 1977 include a hospital discharge summary dated 
in April 1977. The veteran was not found to have any 
cervical, axillary, epitrochlear, or inguinal nodes palpable.  
At the time he underwent the VA rating examination in October 
1984, he had generalized lymphadenopathy.  Since 1981, he has 
had a history cervical lymph node infections.  The examiner 
observed that the veteran reported some fluctuation in lymph 
node size, and noted that when his axillary lymph node 
increased in size, it became more tender.  The examiner noted 
a prior medical history of cervical lymphadenitis and 
generalized lymphadenopathy.  He concluded with a diagnosis 
of chronic generalized adenopathy, or enlargement of the 
lymph glands.  

On the basis of all medical evidence presented, by its March 
1994 rating decision, the RO denied service connection for 
enlarged lymph nodes.  By that decision, it was determined 
that there was no causal link between the veteran's diagnosed 
lymph node disorder and his active service.  In addition, it 
was noted that the veteran's diagnosed lymph node disorder 
was not included among those diseases presumptively 
associated with exposure to herbicide agents such as Agent 
Orange.  

In August 1996, the veteran attempted to reopen his claim for 
service connection for a lymph node disorder.  The evidence 
added to the claims file in connection with the veteran's 
claim to reopen consists of clinical treatment records dating 
from October 1957 through January 2000, undated lay 
affidavits received from the veteran's parents and wife, 
reports of VA rating examinations, and personal statements 
made by the veteran in support of his claim.  The veteran's 
testimony at his June 2000 hearing before the undersigned 
Board Member did not extend to his claim to reopen. 

Compared with evidence previously submitted, the clinical 
treatment records show that the veteran experienced enlarged 
lymph nodes, beginning in October 1981, and he was variously 
diagnosed with lymphadenitis and lymphadenopathy.  In 
November 1991, he was diagnosed with reactive lymph nodes.  
Other than showing that the veteran has experienced swollen 
lymph nodes, the record does not include any medical opinion 
suggesting that the lymph node disorder was incurred in 
service.  The VA rating examination reports variously contain 
summaries of the veteran's overall medical status, and 
references to his history of recurrent generalized 
lymphadenopathy beginning in 1983 without any opinion 
regarding the etiology of the disorder.  The medical evidence 
does not include any opinion suggesting that the enlarged 
lymph nodes were the result of Agent Orange exposure in 
service.  

In their undated affidavits, which appear to have been 
received since December 1999, the veteran's wife and parents 
stated that the veteran had experienced enlarged lymph nodes 
ever since his discharge from service.  According to the 
veteran's parents, his symptoms would become active, would 
subside, and would later recur.  The veteran's wife and 
parents offered their opinions that the veteran's medical 
problems had been incurred in service.  

The Board has evaluated the evidence received from the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for a lymph 
node disorder, to include as secondary to Agent Orange 
exposure, has been submitted.  As noted, the March 1994 RO 
decision was based on a lack of a nexus between the veteran's 
diagnosed lymph node disorder and any incident of his active 
service.  Further, his claim was also denied on the 
additional basis that his variously diagnosed lymph node 
disorder was not included among those diseases presumptively 
associated with Agent Orange exposure.  

The evidence submitted in support of the veteran's current 
claim to reopen is likewise duplicative and cumulative of 
evidence previously submitted.  The clinical treatment 
records show a present disability with respect to the 
enlarged lymph nodes which was first shown in 1981.  However, 
as with the evidence previously submitted, there was no 
medical opinion linking the veteran's lymph node disorder to 
his active service or to Agent Orange exposure.  Further, 
under 38 C.F.R. § 3.309(e) (1999), lymph node disorders with 
which the veteran is diagnosed are not currently included 
among the diseases presumptively associated with herbicide 
exposure.  

Therefore, the Board finds that the evidence submitted since 
March 1994, including the veteran's statements, the 
additional clinical treatment records, and the affidavits 
received from his wife and parents, does not add 
significantly to the evidence that was previously considered.  
The evidence received since March 1994 is cumulative, and 
does not bear directly or substantially upon the matter under 
consideration.  It is not so significant that it must be 
considered in order to fairly and fully decide the merits of 
the veteran's claim.  

The Board has also considered the contentions by the veteran, 
his wife and his parents that his diagnosed lymph node 
disorder has been present since his discharge from service.  
Such assertions are unsupported by the evidence of record.  
In any event, lay statements by the veteran, his wife, and 
his parents in that regard do not constitute medical 
evidence.  As lay persons without medical training and 
expertise, those individuals are not competent to address an 
issue requiring a medical diagnosis or medical opinion as to 
etiology.  See Moray, supra; Espiritu, supra.  Because the 
evidence submitted since March 1994 is not "new and 
material," the veteran's claim may not be reopened.  The 
veteran, of course, may apply at any time to reopen his 
claim.  Medical evidence such as a letter from a doctor 
linking a lymph node disorder to service or herbicide 
exposure in service would be significant and especially 
helpful to his claim.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a head injury is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a nose disorder is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
hydrocele with orchialgia is denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for a lymph node 
disorder has not been reopened 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

